PER CURIAM.

This appeal is taken from an order which affirmed the revocation of Roy Lee Hawkins’ probation. We dismiss the appeal as moot.
Hawkins pleaded guilty to one count of burglary, party to a crime, on December 27,1976. On the same date the court withheld sentencing and placed Hawkins on probation for three years under the supervision of the *421Wisconsin Department of Health and Social Services (Department).
On February 2, 1977, Hawkins was arrested on a new criminal charge. After a hearing held on March 30,1977, the Department revoked Hawkins’ probation, and on July 22,1977, the court sentenced Hawkins to three years of incarceration.
On review of the probation revocation by writ of cer-tiorari, State ex rel. Johnson v. Cady, 50 Wis.2d 540, 185 N.W.2d 306 (1971), the circuit court entered an order affirming the revocation of Hawkins’ probation. Hawkins appeals from this order arguing that the Department’s actions in revoking Hawkins’ probation were arbitrary and capricious and that the Department did not act according to law. State ex rel. Shock v. H&SS Dept., 77 Wis.2d 362, 367, 253 N.W.2d 55 (1977); Snajder v. State, 74 Wis.2d 303, 310, 246 N.W.2d 665 (1976).
By letter dated October 8, 1979, the assistant attorney general has informed this court that Hawkins was released on parole on December 15, 1978 and that he is scheduled to be discharged from parole supervision on February 2, 1980. If his probation had not been revoked, he would be discharged from probation supervision on December 27, 1979, or thirty-seven days earlier.
We conclude that Hawkins’ appeal is moot. He has been released from incarceration. He will soon be released from all custody, and the difference of thirty-seven days in the timing of his release from probation or parole supervision is de minimus. That his probation was revoked does not constitute such a “blot” on his record so as to require judicial intervention. State ex rel. Renner v. H&SS Dept., 71 Wis.2d 112, 117, 237 N.W.2d 699 (1976).
The appeal is dismissed.